
	

114 HR 530 IH: Unaccompanied Alien Children Assistance Control Act
U.S. House of Representatives
2015-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 530
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2015
			Mr. Burgess introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To reduce the amount of foreign assistance to Mexico, Guatemala, Honduras, and El Salvador based on
			 the number of unaccompanied alien children who are nationals or citizens
			 of such countries and who in the preceding fiscal year are placed in
			 Federal custody by reason of their immigration status.
	
	
 1.Short titleThis Act may be cited as the Unaccompanied Alien Children Assistance Control Act. 2.Reduction of amount of foreign assistance to Mexico, Guatemala, Honduras, and El Salvador (a)In generalThe President shall reduce from amounts made available under the Foreign Assistance Act of 1961 or any other Act and allocated for a covered country for a fiscal year an amount equal to—
 (1)the number of unaccompanied alien children who— (A)are nationals or citizens of the covered country, and
 (B)in the preceding fiscal year are placed in Federal custody by reason of their immigration status, multiplied by
 (2)$15,000. (b)DefinitionsIn this section—
 (1)the term covered country means Mexico, Guatemala, Honduras, or El Salvador; and (2)the term unaccompanied alien child has the meaning given the term in section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2)).
 (c)Effective dateThis Act takes effect on the date of the enactment of this Act and applies with respect to amounts made available under the Foreign Assistance Act of 1961 or any other Act for fiscal year 2015 and each subsequent fiscal year.
			
